Citation Nr: 1427506	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for right knee instability.

2.  Entitlement to a rating higher than 20 percent for left knee instability.

3.  Entitlement to a rating higher than 10 percent for right knee chondromalacia patella.

4.  Entitlement to a rating higher than 10 percent for left knee arthritis.

5.  Entitlement to a rating higher than 10 percent for neck sprain with possible nerve root irritation with history of neck injury.

6.  Entitlement to a rating higher than 10 percent for residual injury of the second right metacarpal phalangeal joint.

7.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & L.H.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to September 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal originally included entitlement to service connection for tinnitus; however, that issue was granted in a March 2010 rating decision, and as such, is no longer on appeal.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his right knee instability, left knee instability, right knee chondromalacia patella, left knee arthritis, neck sprain with possible nerve root irritation with history of neck injury, residual injury of the second right metacarpal phalangeal joint and entitlement to TDIU.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The record reflects that the Veteran's most recent VA examinations for his disabilities were conducted in January 2012, more than two years ago.  Furthermore, the most recent treatment records of evidence are from 2009, more than five years ago.  Thus, updated VA examinations are needed to fully and fairly evaluate the Veteran's claims for increased disability ratings and all updated treatment records should be obtained and associated with the claims file.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Additionally, the Board finds that the issue of entitlement to TDIU is inexplicably intertwined with the appeals for entitlement to increased ratings for the Veteran's disabilities.  Therefore, this issue cannot be adjudicated at this time.  The appropriate remedy where a claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Furthermore, the Board finds that a medical opinion should be obtained regarding whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all updated VA and private treatment records.  All attempts to secure this evidence must be documented in the claims file.  If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Afford the Veteran a VA examination to determine the current severity of his right and left knees.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

3.  Afford the Veteran a VA examination to determine the current severity of his neck sprain with possible nerve irritation.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, to include any neurological testing, if necessary.  All clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

4.  Afford the Veteran a VA examination to determine the current severity of his residual injury of the second right metacarpal phalangeal joint.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and the degree at which pain occurs.

5.  Schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities (left knee lateral instability, right knee instability, residual injury of the second right metacarpal phalangeal joint, right knee chondromalacia patella, neck sprain with possible nerve root irritation with history of neck injury, left knee arthritis, tinnitus, and residuals of a broken nose) have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected disabilities either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

7.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

8.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



